Exhibit 10.1

 
Tally-Ho Ventures Founder Peter Smith Named Chairman, COO Nigel Gregg Appointed
President and CEO as Company Embarks on Roll Up Strategy
 
 
Friday June 23, 8:45 am ET 
 
NEW YORK--(BUSINESS WIRE)--June 23, 2006--Tally-Ho Ventures, Inc. (OTCBB:TLYH -
News), a rapidly growing international wealth management company soon to be
renamed ProMaster, Inc., today announced that Chief Operating Officer Nigel
Gregg has been promoted to President and Chief Executive Officer with effect
from July 1, 2006, succeeding founder and former CEO Peter Smith, who has become
Chairman of the firm. The changes reflect the expanded roles of each executive
as the Company embarks upon an aggressive program of acquiring wealth management
companies in Europe.
 
"A unique opportunity now exists in Europe to create a new major continental
services organization through the acquisition and roll up of diversified wealth
management organizations, and our Company is dedicated to achieving this goal,"
Mr. Smith said. "Our intention is to seek out the highest quality specialty
wealth management firms, thus creating a portfolio of different services, all
utilizing parent company back office and marketing skills to reduce operating
costs while creating a unified brand under which our companies can provide not
only their own services but cross sell those of the other firms we acquire. We
believe we can successfully do this in multiple European markets during the next
several years, and the first such acquisitions have created a solid platform on
which to base this objective.
 
 
"The ProMaster name better reflects the firm's capabilities for serving our
clients, as well as providing support and services for our new businesses
operations. We are well on the way to positioning ProMaster as a leading global
organization with the expertise demanded by high net worth individuals, trusts
and key investors."
 
 
Mr. Gregg noted that as result of Tally-Ho's pending acquisitions of ProTrust
Private Clients and the recently completed acquisitions of Master Finance Europe
and Master Finance Belgium, the Company now has $1.75 billion in assets under
management. "We remain dedicated to serving the needs of sophisticated investors
worldwide and are actively working to attract new clientele to our
organization," he said.
 
 
Mr. Smith has extensive experience in the global financial markets as a trader,
stockbroker and businessman. He was appointed as a Director of the Board and CEO
of Belgravia Group, a Luxembourg-based wealth management firm, in 1997. He is
qualified to trade equities, fixed instruments, government bonds, Euro Bonds and
options.
 
 
Mr. Gregg joined Tally-Ho Ventures as COO and member of the Board of Directors
in March 2006. He came to Tally-Ho from Prudential International, where he was
responsible for developing business opportunities in Europe. He spent the last
three years establishing relationships with distributors, which now represent
40% of Prudential's international sales.
 
 
As CEO he will be establishing monthly conference call in the USA to update
investors new and old as to the current position of the Company and keep them
abreast of the new and exciting development plans he has for Tally-Ho. The first
of these calls will be August 1.
 
 
About Tally-Ho Ventures, Inc.
 
 
Tally-Ho Ventures is an independent international private wealth management
organization focused on serving the needs of small institutions and high
net-worth individuals, as well as the expatriate marketplace. The Company
currently has 13 offices and is fully authorized to operate in 23 countries. Its
Belgravia franchise operation serves the Independent Financial Advisor market
(IFA).
 
 
Forward-Looking Statements
 
 
This news release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities Act
of 1934 that are based upon current expectations or beliefs, as well as a number
of assumptions about future events. Although the Company believes that the
expectations reflected in the forward-looking statements and the assumptions
upon which they are based are reasonable, it can give no assurance that such
expectations and assumptions will prove to have been correct. The reader is
cautioned not to put undue reliance on these forward-looking statements, as
these statements are subject to numerous factors and uncertainties, including
without limitation, the independent authority of the special committee to act on
the matters discussed, the successful negotiation of the potential acquisition
and disposal of transactions described above, successful implementation of the
company's business strategy and competition, any of which may cause actual
results to differ materially from those described in the statements. In
addition, other factors that could cause actual results to differ materially are
discussed in the Company's most recent Form 10-QSB and Form 10-KSB filings with
the Securities and Exchange Commission.
 

